DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14, 16, and 17 recite “the optical processing method of claim 1”. Claim 1 is directed to an imaging device, rather than a method. For the purposes of this examination, these claims will be read as dependent upon claim 11.
Claim 15 is rejected for reasons of dependency upon claim 14.
Allowable Subject Matter
Claims 1-13 are allowed.
Claims 14-17 would be allowable for reasons of dependency if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Hirai et al. (US 2013/0141611 A1) discloses receiving a filtered image and an unfiltered image (par. [0073]), and means for color correcting the color of a captured image (33, par. [0092]).
With respect to claims 1 and 11, Hirai is silent with regard to the claimed separating mechanism configured to be operable to receive an image and separate at least a first spectral band range and a second spectral band range from the received image, and the claimed recombining mechanism.
Claims 2-10 and 12-13 are allowable for reasons of dependency.
Drawings
The petition requesting acceptance of color drawings received on 5 October 2020 has been granted. A decision was mailed on 19 May 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	2 March 2022